 

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT to the EMPLOYMENT AGREEMENT, which is dated March 10, 2014
(the “Amendment”), is made by and between ClearSign Combustion Corporation (the
“Company”) and Richard F. Rutkowski (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and the Executive previously executed an Employment
Agreement dated January 1, 2012 (the “Agreement”) for the Company to retain the
services of the Executive, and the Executive to render services to the Company,
as its Chief Executive Officer; and

 

WHEREAS, the Agreement had a term of three (3) years along with a provision to
extend the term by an additional two (2) years.

 

THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Amendment, Company and Executive agree as follows:

 

Section 1 of the Agreement is amended and restated as follows:

 

1.TERM.

 

Company hereby employs Executive as Company’s Chief Executive Officer pursuant
to the terms of this Agreement and Executive hereby accepts employment with
Company pursuant to the terms of this Agreement. This Agreement is effective on
January 1, 2012, and will continue until January 1, 2017 unless terminated
earlier pursuant to Section 12 or 13 below. Company and Executive shall work
together during the 12 month period prior to the last year of each Renewal
Period to determine whether this Agreement shall be renewed. If renewed, the
term of such renewal will be two years. In this Agreement the word “Term” shall,
depending on the context used, refer to the initial three year term or to any
subsequent Renewal Period.

 

[Signature Page Follows]

 

1

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

  Company:   ClearSign Combustion Corporation       By: /s/ James N. Harmon    
James N. Harmon     Chief Financial Officer

 

  Executive:       /s/ Richard F. Rutkowski   Richard F. Rutkowski

 

2

 